   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                             Page 1 ofl



                                       UNITED STATES DISTRICT CO                                       APR 0 4 2019
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                               JUDGMEN
                                   v.

                         Nabor Bibiano-Alvarez                                 Case Number: 3:19-mj-21484

                                                                               Michael Anthony Hernandez
                                                                               Defendant's Attorriey


   REGISTRATION NO. 84438298
   THE DEFENDANT:
    lg] pleaded guilty to count( s) 1 of Complaint
                                             ---~---------~~--------------
    0 was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                    Nature of Offense                                                 Count Number(s)
   8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                       1

    D The defendant has been found not guilty on count( s)
                                                                            ------~-----------~
    D Count(s)                                                                  dismissed on the motion of the United States.
                      -------~---------~




                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                  ~    TIME SERVED                          D _ _ _ _ _ _ _ _ _ _ days

    lg] Assessment: $10 WAIVED                       lg] Fine: WAIVED
    lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                            charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, April 4, 2019
                                                                             Date of Imposition of Sentence



                                                                             ~~~
                                                                              ONOill~REN L. STROMBO°M
                                                                             UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                         3: 19-mj-21484

-------------
